Citation Nr: 0408917	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  96-13 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee with limitation of motion and 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was previously before the 
Board and remanded to the RO for additional development in 
February 1998, April 2000, and July 2003.  The veteran failed 
to appear for Board hearings scheduled for August 2001 and 
August 2002.  In subsequent correspondence the Board denied a 
motion to reschedule.

The Board notes that in correspondence dated in July 2000 the 
veteran raised the issue of entitlement to nonservice-
connected disability pension benefits.  As the appellate 
record does not show this claim has been adjudicated, it is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  
Although a review of the record indicates the veteran was 
notified of the VCAA as it applied to his nonservice-
connected disability pension claim, he has not been 
adequately notified of the VCAA as it applies to the present 
issue on appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


